Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-6, 9-12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spuler et al. US 2015/0259861 in view of Otsugu et al.


US 4,740,404.  Spuler et al. disclose a construction joint bridging device assembly (11, 12, 18) comprising:
At least one support (11, 18) having a recess (not numbered) but illustrated in Fig. 2
	between elements (27 and 28) and between (27 and 30).
Wherein the recesses are configured to receiving a holding portion/lateral side portion of a joint sealing profile (12).  The joint sealing profile (12) consists at least partially of an elastic material.  [0045-49]. What Spuler et al. do not disclose is the use of a water-swellable material.  However, Ostugu et al. teaches waterstops/joint sealing profiles (1) are made of an elastic material such as plastic or rubber and including a water-swellable polymer such as acrylonitrile-butadiene rubber and a water-swellable, gelled polymer including polymers made from poly(acrylic acid) and the like.  See Col. 5, ln. 38-Col. 8, ln. 13.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the joint sealing profile of Spuler et al. to include water swellable materials, as taught by Otsugu et al. in order to improve water resistance during inclement weather. 

With respect to claims 3-5 Spuler et al. discloses a construction joint bridging assembly including an elastic joint sealing profile.  What Spuler et al. do not disclose is the use of a water-swellable material.  However, Otsugu et al. teaches waterstops/joint sealing profiles (1) are made of an elastic material such as plastic or rubber and including a water-swellable polymer such as an acrylonitrile-butadiene rubber carrier material and a water-swellable, gelled/crosslinked polymer including polymers made from poly(acrylic 

acid) and the like.  See Col. 5, ln. 38-Col. 8, ln. 13, Fig. 5A-5C.  Further Otsugu et al. further illustrate the superabsorbing material and elastomeric carrier material in Figs. 5A-5C, include a granulate material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the joint sealing profile of Spuler et al. to include water swellable materials, as taught by Otsugu et al. in order to improve water resistance during inclement weather. 

With respect to claim 9 Spuler et al. disclose the holding portion is configured to form an abutting contact with the corresponding recess.  But do not disclose the use of a water-swellable material.  However, Otsugu et al. teach water stops are known to include water swellable holding portions (2a, 33) swell upon exposure to water.  Figs. 2, 5A-5C.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the joint sealing profile of Spuler et al. to include water swellable materials, as taught by Otsugu et al. in order to improve water resistance during inclement weather.

With respect to claims 10-12 Spuler et al. disclose a joint sealing assembly comprising 
at least one support (11) having a recess and an elastomeric water stop (12).  Spuler et al. further disclose a method of using a joint sealing profile in a construction joint bridging device.  What Spuler et al. do not disclose is the use of a water-swellable material.  However, Ostugu et al. teaches waterstops/joint sealing profiles (1) are made of an elastic material such as plastic or rubber and including a water-swellable polymer 


With respect to claims 14, 15 Spuler et al. disclose a method of using a joint sealing profile in a construction joint bridging device.  Wherein a holding portion of the joint sealing profile (12) is inserted into a recess on each side of the joint.  What Spuler et al. do not disclose is the use of a water-swellable material.  However, Ostugu et al. teaches waterstops/joint sealing profiles (1) are made of an elastic material such as plastic or rubber and including a water-swellable polymer such as acrylonitrile-butadiene rubber and a water-swellable, gelled polymer including polymers made from poly(acrylic acid) and the like.  Wherein when water is not present, the water swellable holding portions reduce in volume.  See Col. 5, ln. 38-Col. 8, ln. 13.

Allowable Subject Matter
Claims 7, 8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
5. 	Applicant’s amendment filed 12/08/2021, with respect to the claims 1, 8 have been fully considered and the objections of claim 1, 8 have been withdrawn. 

Response to Arguments
6. 	Applicant’s arguments with respect to the 35 USC 112(b) rejection of claims 6, 15 have been fully considered and are persuasive.  The rejection has been withdrawn. 

7. 	Applicant's arguments filed 12/08/2021 with respect to the 35 USC 103 rejection of claims 1-6, 9-12, 14, 15 have been fully considered but they are not persuasive.
Applicant argues against the teachings of Spuler et al., suggesting “The claimed invention does not require the elastic material to be clamped to the support”.
However, such is not a patentable distinction because there is no limitation as to how the recess is formed, nor is the recess required to be fixed is volume.  The claims do not preclude elastic materials that need to be clamped to the support.  The Claims do not preclude supports having adjustable clamping devices.  The fact the prior art includes structural feature or parts, not claimed, is irrelevant to the fact the prior art teaches what is claimed.  Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a “non-clamping” support) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	It is noted, that other than a recess having an undercut, claim 1 does not further limit nor define how the support is configured “for receiving” the holding portion.
Thus any prior art disclosure of a --support having a recess including an undercut, for receiving a holding portion of a joint sealing profile-- would be considered art recognized equivalents. 
	Spuler et al. disclose joint sealing device “chord plate (11)” comprising a recess, defined between hook (27) having an undercut, and upper plate portion (30).  The recess being configured to receive a holding portion of an elastic joint sealing strip (12).  See Fig. 2; [0045].  
Although, it is noted in Fig. 2 the recess (27/30) in chord plate (11) is illustrated as fixed in size and shape, whereas the recess (27/28) in support (18) is adjustable to the extent that guide element (28) is bolted to fixed hook (27) thereby clamping the opposing holding portion of the sealing strip (12) in a replaceable manner.
	Neither feature is claimed nor taught away from by Applicant’s Specification.
Therefore the argument Applicant’s claims are patentable because the claimed invention does not “need to be clamped” is not persuasive and the rejection is maintained.
Applicant then argues “it is possible to dimension the holding area of the joint sealing profile in such a way that it can be easily inserted into the provided recess on the carrier”.  However, said feature is not recited/required by the claims.

Applicant then argues “Spuler generally describes its sealing strip as being elastic”…Spuler does not disclose… “a holding portion that in at least sections, a material composition which can be activated in a targeted manner by a chemical, thermal and/or physical exposure so that the volume of the holding portion increases”.

However, the Examiner does not concur.
Claim 1 positively recites “which can be activated in a targeted manner by a chemical, thermal AND physical exposure so that the volume of the holding portion increases”.
*Claim 1 requires the material composition must be activatable by all 3 exposure types because it uses the phrase “and physical exposure”.

Spuler et al. is directed to the expansion joint assembly as a whole of its parts, and as stated by Applicant “generally describes its sealing strips as being elastic”.
	Thus, the issue of patentability may be one of --is one of ordinary skill in the art bound to only using the sealing strip disclosed by Spuler?-- or is it possible, one of ordinary skill in the art would be motivated, before the effective filing date of the claimed invention to use a different sealing strip?

Applicant argues against the modification of Spuler et al. with the sealing strip taught by Otsugu et al., arguing “Whereas Spuler relates to expansion joint bridges having sealing strips, Otsugu relates to ‘a waterstop used to prevent passage or leakage of water through a construction joint of concrete’…thus Otsugu relates to joint sealing profiles for 

sealing construction joints”.
It appears Applicant argues Spuler and Otsugu both disclose joint sealing profile strips.
And hence are art recognized equivalents.

Applicant argues “Otsugu does not disclose or suggest that its waterstops are suitable for use as a sealing strip in an expansion bridge”.
	However, Applicant is not claiming an expansion bridge.  The claims recite a construction joint bridging device, for use in roadway applications.  The Examiner notes, roadways are often made of concrete slabs, similar to that taught by Otsugu.  

Applicant then argues “sealing strips have unique requirements of weather resistance, dirt resistance and flexibility.  Furthermore, the sealing strips need to endure thermal expansion and shrinking, as well as vibration caused by use the bridge.  There is no teaching or suggestion in Otsugu that its waterstops can meet these requirements”.
	However, the Examiner does not concur.  The claims make no recitation nor requirement of “weather resistance, dirt resistance and flexibility.  Furthermore, the sealing strips need to endure thermal expansion and shrinking, as well as vibration caused by use the bridge” as argued by Applicant.  Therefore the argument is moot.  

Further, Otsugu et al. is not as limited in its teaching, as argued by Applicant (page 9 of 12), i.e. “between wall portions of a concrete wall or the like”.
In fact the word “wall” does not appear in Otsugu et al.  
In contradiction to Applicant’s --description-- of Otsugu et al., Col. 1, lns. 1-4 of Otsugu et al. positively recite “The present invention relates to a waterstop which is put in a construction joint of concrete and serves to prevent or bar passage of water through the joint”.  Col. 1, lns. 37-41 recite “The waterstop of the invention is not affected by the inadvertent contact with rain water and underground water and exhibits the water-leakage preventing effect by swelling of the water-swellable layer only after the waterstop is embedded in a concrete body”.
Hence, the waterstop is weather and dirt resistant.  Otsugu et al. further discloses in Col. 1, lns. 41-46 the waterstop is made of “a water-swellable rubbery composition”.  Hence is appears to be flexible too.
	Applicant continues the argument that Spuler and Otsugu are in different technical fields, suggesting “Otsugu concerns the sealing of joints in building construction”.  However the Examiner does not concur.
Otsugu never recites the phrase “building construction” nor the word “building”.
Otsugu does positively recite “a construction joint of concrete” and clearly shows two horizontal concrete slabs (A) and (B) incorporating the sealing strip (1).  Thus the field of application of Otsugu et al. is not limited to any particular concrete structure.
	Therefore Applicant’s arguments Spuler et al. and Otsugu et al. are not combinable to show obviousness of the claimed invention, is not persuasive.

Applicant curiously argues in Otsugu there is “no requirement for such swelling strips to have any particular ability to transmit force” in page 10 of 12 of the argument.
There appears to be no limitation in the claims requiring any level of “force transmissibility” function of the sealing strip.  Thus the argument is moot.

Applicant argues on page 11, the combination of Otsugu and Spuler would also not lead to the claimed invention because Spuler does not disclose swellable sealing strip, nor does Otsugu disclose at least one separate carrier on which the joint sealing profile is arranged as claimed.
	However, Spuler et al. discloses “at least one separate carrier (11) on which the joint sealing profile (12) is arranged”.  See Fig. 2.
	Otsugu teach water-swellable sealing strips are well known in the art and commonly used between concrete slabs.  Col. 4.
Because Spuler et al. only generally describes the sealing strip (12) as being an elastic material, one of ordinary skill in the art would be motivated to find what type of “elastic materials” are known in the art.  
	Further in light of Otsugu et al. teaching of a sealing strip made of water-swellable rubbery layer wherein “the water-swellable rubbery layers (3,3) are brought into direct contact with the water so as to be swollen therewith and are firmly and water-tightly pressed against the concrete bodies A and B  by the swelling pressure to prevent passage or leakage of water through the joint gap C”.  Col. 4, lns. 30-40.
	

Hence, since it was known and taught by Otsugu et al. that water swellable sealing strips are commonly used to seal joints between concrete slabs, and are firmly and water-tightly pressed against the concrete bodies A and B by the swelling pressure to prevent passage or leakage of water through the joint gap C.  One or ordinary skill in the art would be motivated, before the effective filing date of the claimed invention to provide the roadway expansion joint device of Spuler et al. with a water-swellable sealing strip as taught by Otsugu et al. in order to maximize the life span of the sealing strip.
	
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				02/01/2022